DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 5, and 8-18 are amended.  Claim 2 was rejected.  Claims 1 and 3-20 remain pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-20 are withdrawn in view of the amendment to claim 1.  
Applicant’s arguments with respect to claim 1 (pgs. 5-6) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although, a new rejected is formulated below based on the amendments, the Office notes that Applicants argue that “parameters of a ventilator are not equivalent to the respiratory data of a patient” on page 6.  However, it is noted that dependent claim 19 states that the respiratory data may in fact be collected from a ventilator as an option which contradicts this particular argument.
As to the argument on page 6 regarding what Manetta teaches, the Office used Manetta for teaching the display of ventilation parameters which would amount to treatment data of a patient and nothing more.  
Applicant also argues on page 8 that the rejection of claim 7 that the “!!!” indicator is an indication of that the alarm is relatively serious based on the discussion in [0028] and therefore does not teach an alarm related to the severity of the event as recited in the claims.  As recited in the rejection, [0045] also provides some additional information where it is noted that “low exhaled minute volume” (interpreted as the low minute ventilation recited in the claim) is provided in red and with a “!!!” gravity icon.  Thus, while it is true that the “!!!” gravity indicator is an indication of the seriousness or severity of the alarm, the alarm itself is triggered due to the level of the minute volume which means the LMV met a predefined criteria that indicates the it is something serious.  A further reading of [0028] and [0045] indicate varying levels of severity and how attention is brought to the parameter.  Figure 5 shows that the highest level is associated with “!!!” and placed higher up the screen on the right side with a red font while lesser events can be denoted with a “!!”  or “!” and presented in yellow font at lower positions vertically on the right side.  
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pgs. 8-9, filed 6/30/2020, with respect to the rejections of claims 11 and 12
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 18 is objected to because of the following informalities:  insert a comma after “range”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 3, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali-Ali et al. (US 8340817) in view of O’Reilly (US 2010/0331639) and Manetta (US 2002/0133061).
Regarding claim 1, Al-Ali et al. disclose a method of displaying respiratory data of a patient comprising, on a processor (Fig. 1A/B #19 the monitor is programmed to perform data acquisition, analysis and display)
obtaining respiratory data of a patient from at least one patient sensor, wherein the respiratory data includes at least one of minute ventilation (MV), predicted MV, percent predicted MV, tidal volume (TV), and respiratory rate (RR) of the patient; obtaining oxygen saturation (SpO2) data of the patient (Fig. 1A/B sensors 13 feeds data into monitor 17, col. 7, line 60 to col. 8, line 13 which discloses sensors for measuring respiratory parameters and SpO2); 
outputting a visualization of the patient's respiratory status on a display device including the respiratory data and the SpO2 data (see at least Fig. 8A which shows %SpO2 data 802, respiratory rate 812, and respiratory waveform 806); and
 triggering at least one of an audible or visual alarm upon a predetermined condition in the variability of the SpO2 data being met (at col. 20, second paragraph it is disclosed that respiratory rate measurement from a primary sensor may be verified with data from other sensors such as the photoplethysmographic sensor; it is also stated that “the patient monitor 205 can obtain respiratory rate from variability detected in oxygen saturation measurements obtained from the optical sensor 215”; the alarm here would be based on the variability of the SpO2 data).  
Al Ali et al. do not disclose the method includes obtaining treatment data of the patient.  Al Ali et al. however disclose a related application concerning respiratory monitoring with features for adjusting medical ventilation systems (see col. 10, lines 2-8) which is the previously cited O’Reilly reference.  O’Reilly’s respiratory monitor shown in Figures 2 and 3 is similar to that of Al- Ali et al.’s monitor shown in Figs. 8A -8C but with different display features.  O’Reilly teaches that ventilation parameters can be dialed into the system, such parameters amounting to treatment data (see [0010] and [0012]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Al Ali et al. in view of the related application to incorporate the ability to obtain treatment data such as ventilation settings as taught by O’Reilly for monitoring respiratory parameters of ventilated patients because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Al Ali et al. also do not disclose that the outputting of a visualization of the patient’s respioratory status includes the treatment data.  However, Manetta et al.  teach a ventilator system that can output the ventilation parameters, see [0007] –“The received ventilation unit parameters and or settings are prioritized for display in a desired order”; such a modification would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed because the addition of such display parameters amounts to amounts to combining prior art elements according to known methods to yield predictable results; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Al Ali et al. disclose wherein the patient is non-intubated.  However, this is because the Al Ali deals with a different aspect of respiratory monitoring.  The modification with the O’Reilly reference to include ventilation aspects does teach using a mask for ventilation instead of intubating the patient (see [0012]).  The rationale for modifying remains the same.
Regarding claim 8, Al Ali et al. disclose wherein the respiratory data are obtained continuously (Fig. 3A shows photoplethysmogram data recorded continuously that can be used to measure respiratory rate, see col. 9, 3rd paragraph or Fig. 5 which shows other sensors that record continuous data that can be analyzed to yield respiration parameters such as the capnograph 525) and the SpO2 data are obtained upon at least one of the MV, TV, or RR of the patient at least one of meeting predefined criteria or exceeding a predefined range (the predefined criteria is not defined in the claim, it could be a requirement for continuous display of RR as shown in Fig. 8A which would require SpO2 data to be obtained – SpO2 being used to derive RR in some configurations).
Regarding claim 9, Al Ali et al. disclose wherein the SpO2 data are obtained continuously (Fig. 3A shows photoplethysmogram data recorded continuously that can be used to measure respiratory rate, rd paragraph) and the respiratory data is obtained upon at least one of the MV, TV, or RR of the patient at least one meeting predefined criteria or exceeding a predefined range (same argument as in claim 8, respiratory data is obtained due to a requirement for continuous display of RR as shown in Fig. 8A).
Regarding claim 10, Al Ali et al. disclose wherein the SpO2 data are displayed upon predefined MV, TV, or RR criteria being met (the predefined criteria of MV, TV, or RR is not defined by the claim, similar to the argument for claims 8 and 9, the criteria could be the requirement for continuous display of RR and SpO2 as shown in Fig. 8A,).
Regarding claim 18, Al Ali et al. disclose wherein upon both MV below a predefined range and SpO2 below a predefined range the audible or visual alarm is triggered (note this condition was not interpreted in the same manner as the previous claims where “if and only if” were used between the two conditions, the use of the term “both” can be satisfied where both alarms will be triggered when a threshold criteria is met – i.e. when one criteria is satisfied, an alarm goes off, when the other criteria is satisfied, the other alarm goes off; this is further qualified by claim 1 in that there are at least one of an audible or visual alarm; this would be different if the claim had stated where both conditions must be satisfied before an alarm is triggered; in this case Al Ali et al. disclose “In certain embodiments, an alarm can be output when the monitored respiratory rate of the patient deviates beyond a patient-specific and/or patient-independent threshold”, col. 20, first paragraph, low thresholds are contemplated for all parameters at col. 22, first paragraph).   
Regarding claim 19
Regarding claim 20, Al Ali et al. do not close the recited limitations, but O’Reilly teaches a method further comprising adjusting at least one respiratory setting on a ventilator in intubated patients or on a continuous positive airway pressure or a bilevel positive airway pressure machine in non-intubated patients (See [0012] which describes adjustments of ventilator settings).  The rationale for modifying remains the same.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al Ali et al. in view of O’Reilly and Manetta as applied to claim 1 above, and further in view of Baker, Jr. et al. (US 2009/0241956) (hereinafter referred to as Baker), Elaz et al. (US 2008/0000479), and Smith (US 5558086).  Al Ali et al. do not disclose wherein the visualization of the patient's respiratory status comprises at least one indication of a treatment timeline of the patient.  However, Baker teaches ventilation methods and states that parameters, including historical data, may be displayed by the device (see [0023] and particularly [0024]).   It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to further modify Al Ali et al. to include this visualization option for viewing treatment because it can refresh a doctor’s memory regarding treatment timing.  
Al Ali et al. also does not disclose at least one indication of supplemental oxygen given to the patient.  However, this is also taught by Baker (see [0046] – “Charting area 36 may include a vertical demarcation indicating specific times when an adjustment has been made” – this is in relation to gas delivery).  The rationale for further modifying Al Ali et al. would be the same as in the previous section.
Al Ali et al. also does not disclose at least one indication of a low minute ventilation (LMV) event.  Baker also teaches this limitation (See [0024] – “Any one or more ventilation parameters may be displayed on a display device. As examples … an alarm or alert if the value of a ventilation parameter passes a pre-set or calculated threshold”, [0023] – ventilation parameter may include “minute volume”; this the threshold disclosure can only be interpreted to cover two possibilities – surpassing a threshold 
The claim also includes the limitation “wherein a LMV event occurs upon the MV of the patient falling below a predetermined MV of the patient for a predetermined period of time.” Minute ventilation is a volumetric measurement measured for a time period of a minute.  Thus the predetermined period of time limitation can be interpreted as the minute for which the measurement is recorded and analyzed. 
Al Ali et al. also do not disclose at least one indication of a drug dose given to the patient and at least one indication of a low SpO2 events.  However, Elaz et al. teach a system for managing ventilator operation and discloses the display of drug doses given to a patient (see [0048] where treatment module data such as drip rates for IV may presented).   Elaz et al. also teach that the system allow evaluation of a patient’s response to medical treatment (see [0089]) by monitoring physiological parameters after introduction of the treatment such as SpO2 (see [0089]).  In [0090], the physiological parameters will be monitored for an acceptable response (in the context of SpO2, a person having ordinary skill in the art at the time of the invention would understand an acceptable response implies an acceptable minimum level).  An alert message may be generated as indicated at the end of [0087].  The rationale for further modifying Al Ali et al. would be the same as that for Baker in the previous section. 
The claim also includes the limitation, “a lowSpO2 event occurs upon the SpO2 of the patient falling below a predefined SpO2percentage.”  This is disclosed by the discussion above regarding paragraph [0090].  
Al Ali et al. also do not disclose at least one indication of an apneic pause longer than a predefined duration.  However, Smith teach an apparatus for intermittent delivery of oxygen therapy (i.e. a medical ventilation system).   Smith’s system includes the display of an apnea alarm (see col. 9, lines 6-7; apnea is by definition a cessation of breathing for a period of time; thus it inherently includes .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Al ali et al. in view of O’Reilly and Manetta as applied to claim 1 above, and further in view of Baker, Jr. et al. (hereinafter referred to as Baker), Elaz et al., and Smith as applied to claim 4 and further in view of Skidmore et al. (US 2011/0138323) and Hatlestad et al. (US 2005/0042589).  Al Ali et al. do not disclose wherein the indication of a low minute ventilation (LMV) event includes the duration of the event and the severity of the event.  However, Skidmore teaches the display of a low minute volume warning with a red “!!!” indicating the gravity (severity) of the event (see [0045]).  Hatlestad et al. teach the display of a time series graph of minute ventilation (Fig. 9) and notes that MV was low over a period of time during sleep ([0099]).  The time series graph shows the duration (as evidenced by the acknowledgement of the duration in [0099]).  Thus It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Al Ali et al. to include a visualization for the LMV event that includes a severity indication as well as duration as taught by both Skidmore and Hatlestad et al. for providing alerts to caregivers because it would help focus the correct treatment for patient.

Allowable Subject Matter

Claims 5, 6, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 5, 6, and 11-17 are objected to while claims 1, 3, 4, 7-10 and 18-20 are rejected.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791